Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19

10
I]
12
ko

Ip
16
17
18
19
20
21
a2

Timothy J. Feulner, WSBA #45396
Cassie vanRoojen, WSBA #44049
Assistant Attorneys General
Corrections Division

PO Box 40116

Olympia, WA 98504-0116
360-586-1445
Tim.Feulner@atg.wa.gov

Cassie. vanRoojen@atg.wa.gov

PagelD.5048 Page 1 of 18

FILED IN THE
U.S. DISTRICTCOURT
EASTERN DISTRICT OF WASHINGTON

SEP 2.4 2019

SEAN F. McAVOY, CLERK
__DEPUTY
RICHLAND, WASHINGTON

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF WASHINGTON

JOHN THOMAS ENTLER, NO. CV12-5141-TOR
Plaintiff, DEFENDANTS’ MOTION
FOR JUDGMENT AS A
V. MATTER OF LAW
CHRISTINE GREGOIRE,

BERNIE WARNER, STEVEN
SINCLAIR, RON KNIGHT,
LYNN/IRISH CLARK and MR.
PIERCE,

 

Defendants.

 

 

COME NOW Defendants, STEPHEN SINCLAIR, RON KNIGHT,

LYNN/IRISH CLARK, AND GARY PIERCE, by and through their attorneys

of record, ROBERT W. FERGUSON, Attorney General, TIMOTHY J.

FEULNER, Assistant Attorney General, and CASSIE B. vanRoojen, Assistant

Attorney General and respectfully move for judgment as a matter of law

pursuant to Rule 50(a).

DEFENDANTS’ MOTION FOR JUDGMENT 1
AS A MATTER OF LAW
NO, CV-12-5141-TOR

ATTORNEY GENERAL OF WASHINGTON
Corrections Division
PO Box 40116
Olympia, WA 98504-0116
(360) 586-1445

 
Case 2:12-cv-05141-TOR ECF No. 234 filed 09/24/19 PagelD.5049 Page 2 of 18

Le)

co CO “SN

10
I
12
13
14
15
16
17
18
19
20
21
22

 

I. INTRODUCTION

In this lawsuit, Entler is alleging that four Department of Corréctions
(Department or DOC) staff retaliated against him for his exercise of his First
Amendment rights. The parties are currently presenting evidence in a jury trial.
Entler, acting pro se, has presented evidence through his own testimony at trial.
Entler has also called Defendants to testify in his case. Entler has been given a
full opportunity to present his case, and he has now rested his case. Baséd on
the evidence presented at this trial, Defendants now move for judgment as a
matter of law under Federal Rule of Civil Procedure 50(a).

Il. ARGUMENT

Rule 50(a) allows the Court to render judgment as a matter of law when a
party has been fully heard on an issue and there is no legally sufficient basis for
a reasonable jury to find for the party on an issue. Fed. R. Civ. P. 50(a); Reeves /
v, Sanderson Plumbing Products, Inc., 530 U.S. 133, 149 (2000). In evaluating |
a Rule 50 motion, the Court considers all evidence in the record and draws al
reasonable inferences in the non-moving party’s favor. Jd. The Court cannot
make credibility determines or weigh the evidence. /d.

Entler’s only claims in this case are that Defendants retaliated against
him for sending kites and letters to Department staff. To prove this type of
claim, an inmate must prove: 1) a defendant took some adverse action against
the inmate, 2) because of 3) the inmate’s protected conduct and that this action
4) chilled the inmate’s exercise of his First Amendment rights and 5) did not

DEFENDANTS’ MOTION FOR JUDGMENT 2 ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116

, Ol ia, WA 98404-0116
NO. CV-12-5141-TOR ymt360) 586-1445

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5050 Page 3 of 18

tn

a aN

10
11
12
13
14
15
16
17
18
19
20
21
22

 

reasonably advance a legitimate correctional goal. Rhodes v. Robinson, 408
F.3d 559, 567-68 (9th Cir. 2005). Based on the Ninth Circuit’s decision in this
case, an inmate has a constitutional right to make threats to file non-frivolous
grievances and lawsuits. Entler v. Gregoire, 872 F.3d 1031, 1040 n.16 (9th Cir.
2017). Additionally, a Section 1983 claim requires evidence that each
individual defendant’s actions or omissions caused the constitutional
deprivation. Leer v. Murphy, 844 F.2d 628 (9th Cir. 1988).
A.  Entler’s Compensatory Damage Claims Should Be Dismissed

As the term compensatory damages implies, compensatory damages in a
Section 1983 case are intended to compensate a plaintiff for injuries caused by
the violation of the plaintiff's constitutional rights. Memphis Community School
District v. Stachura, 477 U.S. 299, 306-07 (1986). However, where there is no
injury present, no compensatory damages may be awarded. /d. at 308. And the
Supreme Court has rejected the idea that a plaintiff in a Section 1983 action can
recover damages based on the valuation of the abstract importance of a
constitutional right. Jd. at 309. When an individual cannot show actual injury,

they are limited to nominal damages. Jd. at 308 n.11.

DEFENDANTS’ MOTION FOR JUDGMENT 3 ATTORNEY GENERAL OF WASHINGTON
‘orrections Division
AS A MATTER OF LAW PO Box 40116

Olympia, ¥ “0116
NO, CV-12-5141-TOR ym ae LS

 

 
Case 2:12-cv-05141-TOR ECF No. 234 filed 09/24/19 PagelD.5051 Page 4 of 18

foo

oOo CO SD

10
11
12
13
14
15
16
17
18
19
20
21
22

 

Based on his jury instructions, Entler has two theories of compensatory
damages.’ First, he asks that the jury award damages based on the nature and
extent of injuries. ECF No. 220, at 29. However, Entler has not shown any
actual evidence of injury. Entler has presented no evidence about the effect that
the infractions had upon him.. In other words, there is no actual evidence upon
which the jury can base an award of damages. Entler also claims damages for
“loss of enjoyment of life experienced.” This request appears to be seeking
damages for emotional injuries and Entler presented no evidence of such
injuries. Furthermore, there is no evidence upon which a reasonable jury could
find that he lost enjoyment of life. Although Entler has provided documentary
evidence about minor sanctions that he received, Entler has not presented any
concrete evidence that such a small sanction impacted him in any cognizable
way. As such, there is no evidence for the jury to award compensatory
damages. Any award in this case should be limited to nominal damages.”
Therefore, the Court should grant judgment to Defendants’ claims of

compensatory damages.

 

' As explained in Defendants’ objections to Plaintiff’s jury instructions,
Plaintiff has also proposed compensatory damage theories that appear to mirror
punitive damage theories.

* Entler also seeks punitive damages. Punitive damages are addressed

below.
DEFENDANTS’ MOTION FOR JUDGMENT 4 ATTORNEY GENERAL OF WASHINGTON
Corrections Division
AS A MATTER OF LAW PO Box 40116

NO, CV-12-5141-TOR TN Sa ais

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5052 Page 5 of 18

oo ~sS DN A Se BH bh

©

10
11
12
13
14
15
16
17
18
19
20
21
22

 

B. Entler’s Kites and Letter Raised Frivolous Issues

To be protected conduct, Entler’s kites and grievances had to be a
legitimate attempt to raise non-frivolous issues. Entler v. Gregoire, 872 F.3d
1031, 1040 n.16 (9th Cir. 2017). Entler has failed to present sufficient evidence
for the jury to reach a conclusion in his favor on this issue and dismissal of all
of Entler’s claims is appropriate on this basis. Entler’s kites and letters raised
four issues: 1) Counselor McCoy’s failure to make copies on demand violated
state law; 2) Nathan Shatto’s denial of the art curio permit was retaliation;
3) the deduction of money from Entler’s account violated state law; and
4) Entler was forced by Clark to work against his religious beliefs. Based on the
evidence before the Court, Entler has failed to show that these issues were non-

frivolous.

1. McCoy’s Alleged Failure to Provide Him Copies Did: Not
Violate State Law

Entler claims that Counselor Irwin’s failure to provide him with copies
within time that he believed was appropriate was a violation of RCW 72.09.190
and such a violation was criminal misconduct. That provision, however, does
not mention legal copies at all. In fact, the provision refers to legal services, and
the Department contracting with attorneys to provide such services. Nowhere
does it mention any mandatory duties about copies. Additionally, Entler has not
presented any specific evidence that he was denied legal copies within a

reasonable amount time. The only specific example that he can identify

DEFENDANTS’ MOTION FOR JUDGMENT 5 ATTORNEY GENERAL OF WASHINGTON
arrections Division
AS A MATTER OF LAW PO Box 40116

Olympia, W. +
NO. CV-12-5141-TOR sco) SRS

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5053 Page 6 of 18

10
1]
12
13
14
15
16
17
18
19
20
21
22

 

involved a request on a Sunday for copies on a Monday, and Counselor McCoy
offered to make those copies on a Tuesday. Furthermore, to the extent that
Entler is claiming that the Department must provide “reasonable legal services”
under this provision, the only reference to reasonable legal services is the
statement of intent in RCW 72.09.190. Such general statements of intent do not
create any enforceable duties under Washington law. See, ¢.g., Murphy v. State,
115 Wn. App. 297, 315, 62 P.3d 533 (2003). As such, Entler’s claims that
McCoy committed criminal misconduct for violating RCW 72.09.190 are

frivolous.

2. There Is No Evidence Shatto Retaliated Against Entler by
Denying Him an Art Curio Permit

Entler claimed that Shatto denied him an art curio permit in retaliation for
his protected conduct. Entler has failed to show that Shatto retaliated against
him. Entler has not presented any evidence that Shatto made the decision on the
art curio permit. Indeed, Entler now claims that the decision was made by
Clark. Entler has also not presented any evidence that Shatto’s decision was
based on any protected conduct. Furthermore, Entler has not presented any
evidence that the denial of the art curio permit (assuming Entler has shown that
Shatto made the decision) did not reasonably advance legitimate penological
interests. Denying an inmate an extra privilege in the form of art curio permit

based on staff feedback that the inmate was not programming and had negative

DEFENDANTS’ MOTION FOR JUDGMENT 6 ATTORNEY GENERAL OF WASHINGTON

Corrections Division
AS A MATTER OF LAW PO Box 40116

smpia, WA 98504-
NO, CV-12-5141-TOR Sats

 

 
Case 2:12-cv-05141-TOR ECF No. 234 filed 09/24/19 PagelD.5054 Page 7 of 18

An ee GW fO

Oo O7oO ST DN

10
1]
12
13
14
15
16
17
18
19
20
21
22

 

interactions with staff serves a legitimate penological interest. Finally, Entler
has not shown that the denial of an art curio permit is sufficiently adverse to
constitute adverse action. The art curio permit is a privilege and the denial of an
extra privilege under the circumstances would not deter an individual of
ordinary firmness from engaging in protected activity. Thus, such claims are

frivolous.

3. The Deduction of Costs Owed by Entler to the Department Did
Not Violate State Law

One of Entler’s kites dealt with a deduction that DOC HQ accounting
placed on his account. Entler does not contest that he owed this money to the
Department. Entler does not contest that he had not paid any money on this cost
bill at the time that he sent his kites. Entler claims that the deduction of this
money violated state law governing deductions. However, Entler points to no
legal authority that suggests the statutory provisions that he cited are the
exclusive means of making deductions. In fact, the Department has authority to
make other deductions under both state law and federal law, such as the PLRA.
Entler’s claim to the contrary is frivolous. Furthermore, as a matter of common
sense, Entler’s claim is absurd. Essentially, Entler claims that the Department is
unable to deduct money that he concedes that he owes to the Department froin
money that the Department is maintaining for Entler. Entler cites no authority

for this proposition. Therefore, this claim related to his deductions is frivolous.

DEFENDANTS’ MOTION FOR JUDGMENT 7 ATTORNEY GENER AL OF WASHINGTON

Correclions Division
AS A MATTER OF LAW PO Box 40116

Olympia, WA 98304-0116
NO. CV-12-5141-TOR (360) 586-1445

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5055 Page 8 of 18

> Ww hb

Oo Ff ~~) BD wa

10
11
12
13
14
15
16
17
18
19
20
21
22

 

4, Entler Has Not Shown That Clark Made Him Work in
Violation of Religious Beliefs

Entler sent kites and letter claiming that he was being made to work by
Clark, Entler claims that that working for the Department runs afoul of his
religious beliefs. This argument ignore that the relevant requirement is a
programming requirement, not a work requirement. Entler has also conceded -
that he does not recall how many days: he worked. Furthermore, Entler has not
presented any proof that Clark made the decision to make him work. Entler has |
also acknowledged that the problem with working is that he cannot work but.
that he cannot be paid for work. Yet, he presents no evidence that he explained
this requirement to Defendants.

Entler is apparently claiming that Clark’s actions violated RLUIPA. |
RLUIPA prohibits state correctional facilities from substantially burdening
inmates’ religious exercise unless the burden furthers a compelling government
interest and does so by the least restrictive means. 42 U.S.C. § 2000cc-1(1)-(2).
Under RLUIPA, the inmate bears the initial burden to show a prima facie case
that the government regulation imposes a substantial burden on the exercise of
his religious beliefs. Warsoldier v. Woodford, 418 F.3d 989, 994 (9th Cir.
2005). Entler cannot show that Clark imposed any substantial burden on his
religious rights.

There is also a clear and compelling interest to a mandatory

programming requirement. Washington state law requires that “[e]ligible

DEFENDANTS’ MOTION FOR JUDGMENT 8 ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116

NO. CV-12-5141-TOR Nae LS

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5056 Page 9 of 18

2 oO: ~] NAN

10
11
12
13
14
15
16
17
18
19
20
21
22

 

inmates who refuse to participate in available education or work progiams
available at no charge to the inmates shall lose privileges according to the
system established under RCW 72.09.130.” RCW 72.09.460. This District has |
previously addressed a similar argument by an inmate that they should be
completely exempt from the programming requirement. Jenkins v. Vail, No.
CV-08-5075-CI, 2010 WL 3719069 (E.D. Wash. Sept. 17, 2010). This District
previously, correctly concluded that the Department has a compelling.
government interest in requiring inmates to program. Jd. Furthermore, “in
Entler’s case, to the extent that there is any evidence that he was required'to
work, the evidence establishes that he was only required to work for a very
short period of time. These facts do not establish a non-frivolous RLUIPA
claim against Clark.

For the above stated reasons, Entler’s complaints did not raise non:
frivolous issues and were not protected conduct as a result. The last letter to the
Governor complained about retaliation from Clark. However, this retaliation
claim likewise fails because Entler was not being punished for protected
conduct; rather, he was punished for frivolous, unprotected complaints. There is
also significant evidence in the record that Entler’s kites and letters were not
legitimate attempts to resolve these frivolous issues, but that they were attempts
to harass staff with repetitive, baseless complaints. In fact, contrary to Entler’s

statements to the Ninth Circuit about his purported belief that he needed to

DEFENDANTS’ MOTION FOR JUDGMENT 9 ATTORNEY GENERAL OF WASHINGTON
. rections Division
AS A MATTER OF LAW PO Box 40116

Olympia, WA 98504-0116
NO. CV-12-5141-TOR 7360) 586-1445

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5057 Page 10 of 18

~J

10
11
12
13
14
15
16
17
18
19
20
21
22

 

exhaust his administrative remedies through the informal grievance process
prior to filing a formal grievance, Entler was pursuing both the formal:
grievance process and sending various staff letters of the same issue. Based on
all of the evidence, no reasonable jury could find that the issues were protected
non-frivolous complaints or that Entler was sending these kites and letters to
resolve issues. Therefore, the Court should dismiss all of Entler’s claims.

C. __Entler’s Retaliation Claims Against Sinclair Must Be Dismissed

Entler has failed to provide sufficient evidence that Sinclair retaliated
against him. Entler’s claims against Sinclair appear based entirely a September
17 disciplinary appeal decision. There is no evidence that Sinclair was aware of
the four disciplinary infractions prior to their issuance.

First, Entler has not shown that Sinclair took any adverse action against
Entler. The denial of the disciplinary appeal by Sinclair sent cannot constitute
adverse action. In terms of the September 17 disciplinary appeal decision, the
decision was unfavorable to Entler and adverse in that sense. However, by the
time that Entler’s appeal was denied, he had already been issued the four
disciplinary infractions; he had already had hearings on all four infractions; and
he had already served the sanction for all four infractions. Therefore, to the
extent that the denial of the disciplinary appeal was adverse, it did not result in

a deprivation of Entler’s rights or cause Entler any injury.

DEFENDANTS’ MOTION FOR JUDGMENT 10 ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116

ympia, WA 98504-0116
NO. CV-12-5141-TOR oe ey sas Las

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5058 Page 11 of 18

La

“SN

10
Il
12
13
14
15
16
17
18
19
20
21
22

 

Second, there is insufficient evidence to support a finding that Sinclair’s
actions were substantially motivated by Entler’s protected conduct. There is no
evidence that Sinclair’s appeal decision was motivated by a desire to deter
Entler from filing non-frivolous lawsuits or grievances, or from threatening to
do so. The punishment that was imposed on Entler was imposed pursuant to a
valid prison rule. When a prison official punishes an inmate based on a belief
that the inmate violated a legitimate prison nule, the official is not motivated to
punish an mmate for the exercise of his constitutional rights but instead is
motivated by a desire to enforce the valid rule. See e.g., Hartsfield v. Nichols,
511 F.3d 826, 829-31 (8th Cir. 2008); Carter v. McGrady, 292 F.3d 152, 159
(3d Cir. 2002); Thaddeus-X v. Blatter, 175 F.3d 378, 395 (6th Cir. 1999), As
such, Entler has failed to show causation. |

Third, there is insufficient evidence that Sinclair’s actions lack a
legitimate penological interest. Fourth, Sinclair’s actions would not deter a
reasonable person from engaging in protected conduct. The mere affirmance of
a disciplinary sanction after it had already been served and two letters would
not deter a reasonable person.

Finally, even if the Court declines to dismiss the claims against Sinclair
in their entirety, any claim of punitive damages should be dismissed. Courts can
resolve the issue of punitive damages by a directed verdict if the evidence,

viewed in plaintiffs favor, can only reasonably support a defense verdict. Ward

DEFENDANTS’ MOTION FOR JUDGMENT 1] ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116

ot i FA 98504-0
NO. CV-12-5141-TOR eo s8e1dds

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5059 Page 12 of 18

and

~~]

10
1}
12
13
14
15
16
17
18
19
20
21
22

 

v. City of San Jose, 967 F.2d 280, 286 (9th Cir. 1991). Punitive damages are
only awarded if a defendant’s conduct was malicious, oppressive, or taken in
reckless disregard of Entler’s rights. Dang v. Cross, 422 F.3d 800 (9th Cir.
2005). Sinclair’s actions here do not support an award of punitive damages.
Again, Sinclair’s actions are limited to a denial of a disciplinary appeal
decision. Based on this evidence, no reasonable jury could find that Sinclair
acted maliciously, oppressively, or in reckless disregard of Entler’s rights.
Therefore, if the Court declines to dismiss the claims on liability, it should at
least dismiss the punitive damages claim against Sinclair.
D. _Entler’s Retaliation Claims Against Knight Should Be Dismissed
Entler’s claims against Knight should also be dismissed. There is no
concrete evidence that Knight was involved in the issuance of the infractions.
Knight did meet with Entler and write a letter warning Entler that his kites and
letters were intimidating and threatening and warning him that there would be
consequences tf Entler continued to communicate with staff in an inappropriate
manner. This letter cannot reasonably be construed as adverse action. Simply
telling someone to stop behaving inappropriately is not adverse action that can
be the basis for a retaliation claim. To conclude otherwise would enormously
expand the range of liability under Section 1983. Therefore, Knight did not take

adverse action against Entler.

DEFENDANTS’ MOTION FOR JUDGMENT 12 ATTORNEY GENERAL OF WASHINGTON
‘orrections Division
AS A MATTER OF LAW PO Box 40116

NO. CV-12-5141-TOR EO SLES

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelID.5060 Page 13 of 18

Oo SO ~~ DH

10
11
12
13
14
15
16
17
18
19
20
21
22

 

Furthermore, Entler has failed to show that Knight’s actions did not serve
legitimate penological interests. Entler bears the burden of proving an absence
of legitimate penological interests. A letter telling an inmate to communicate
appropriately with prison staff serves an obvious legitimate penological interest.
Entler has failed to present sufficient evidence to establish that this obvious
penological interest does not apply. Therefore, the claims against Knight should
be dismissed.

Even if the Court does not dismiss the claims against Knight, it should
dismiss the clams of punitive damages. Writing a letter and speaking to Entler
does not constitute conduct that is malicious, oppressive, or taken in reckless
disregard of Entler’s rights. As such, at a minimum, dismissal of the punitive
damages clatms against Knight is appropriate.

E. _Entler’s Retaliation Claims Against Clark Should Be Dismissed

Clark wrote the four prison disciplinary infractions. However, the writing
of a disciplinary infraction merely means that the inmate will have a hearing
about the infraction. Regardless, Entler has failed to show that the writing of the
infractions did not advance a legitimate correctional purpose. Entler has
presented no competent evidence to address this element of his claim. The
evidence does show that Entler was told that his kites and letters were perceived
as harassing and threatening. Entler was given an opportunity to change his

behavior. He did not, and he was infracted. Infracting an inmate who refuses to

DEFENDANTS’ MOTION FOR JUDGMENT 13 ATTORNEY GENERAL OF WASHINGTON

Corrections Division
AS A MATTER OF LAW PO Box 40116

Olympia, WA 98504-0116
NO. CV-12-5141-TOR ey o86- Las

 

 
Case 2:12-cv-05141-TOR ECF No. 234 filed 09/24/19 PagelD.5061 Page 14 of 18

kL Ww bb

~1 HA Ww

10
li
12
13
14
15
16
7
18
19
20
21
22

 

stop behavior that is harassing and intimidating and that is against prison rules
serves an obvious penological goal. Entler has not presented sufficient evidence
to show that the infractions at issue failed to advance such a correctional goal.
As such, Clark is entitled to judgment as a matter of law.

Even if Clark is not entitled to judgment as a matter of law on liability, he
ts entitled to judgment as a matter of law on punitive damages. The infractions
at issue were a legitimate attempt to address abusive behavior by Entler. There
is no evidence to support a finding of maliciousness, oppressiveness, or reckless
disregard of Entler’s rights. Therefore, Entler’s claim for punitive damages
against Clark should be dismissed.

F. _ Entler’s Retaliation Claims Against Pierce Should Be Dismissed

Entler’s claims against Pierce should be dismissed because Entler has
failed to show that the disciplinary decisions did not advance a legitimate
correctional goal. For reasons similar to Clark, Entler has failed to show that the
disciplinary decisions did not advance a legitimate correctional goal. Therefore,
Pierce is entitled to judgment as a matter of law on Entler’s First Amendment
claims. Third, Pierce—as a disciplinary hearings officer—was imposing a
punishment based on a reasonable view of a valid prison rule. Such action does
not raise a viable retaliation claim.

Even if Pierce is not entitled to judgment as a matter of law on liability,

he ts entitled to judgment as a matter of law on punitive damages. The

DEFENDANTS’ MOTION FOR JUDGMENT 14 ATTORNEY GENERAL OF WASHINGTON
corrections Division
AS A MATTER OF LAW PO Box 40116

NO. CV-12-5141-TOR 7 t360) 586-1445

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5062 Page 15 of 18

Oo Oo SD NO A HR HD BD oe

BO BOO ii ee eee eee a ea ee
So FP DT Oo FS SS DH A SF WY BL KS &

 

infractions at issue were a legitimate attempt to address abusive behavior by.
Entler. There is no evidence to support a finding of maliciousness,
oppressiveness, or reckless disregard of Entler’s rights. In fact, Pierce actually
reduced each infraction for which he acted as a disciplinary hearings officer and
imposed only the most minor punishment. Therefore, Entler’s claim for
punitive damages against Pierce should be dismissed.
G. Defendants Are Entitled to Qualified Immunity
Qualified immunity is appropriate if no precedent squarely governs thé
facts and the court cannot say that only someone plainly incompetent or who
knowingly violates the law would have acted as the official did. Hamby v:
Hammond, 821 F.3d 1085, 1091 (9th Cir. 2016). In determining whether
defendants are entitled to qualified immunity, the court makes a two-step
inquiry. First, the court determines if plaintiff has shown that defendants
violated his constitutional rights. Saucier v. Katz, 533 U.S. 194, 201- (2001),
overruled on other grounds by Pearson v. Callahan, 555 U.S, 223 (2009).
Second, the court must determine if the right was clearly established. Jd. This
requires the court to determine if it would have been clear to a reasonable
officer that his conduct was unlawful in the situation he confronted. Jd. at 202.
For a right to be clearly established, “existing precedent must have placed the
statutory or constitutional question beyond debate.” Reichle v. Howards, 566

US, 658, 664 (2012) (quoting Ashcroft v. al-Kidd, 563 U.S. 731, 741 (2011)).

DEFENDANTS’ MOTION FOR JUDGMENT 15 ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116
NO, CV-12-5141-TOR : Oi ee ae

 

 
Case 2:12-cv-05141-TOR ECF No. 234 filed 09/24/19 PagelD.5063 Page 16 of 18

10
1]
12
13
14
15
16
\7
18
19
20
21
22

 

The plaintiff bears the burden of proving that the right was clearly established.
See Davis v. Scherer, 468 U.S. 183, 197 (1984).

The Court has previously expressed preliminary concerns that the Ninth
Circuit has definitively resolved qualified immunity. However, qualified
immunity is a defense that can be asserted at various stages of a case, beginning
with a motion to dismiss and continuing through trial and post-trial motions.
See Johnson v. Breeden, 280 F.3d 1308, 1317-18 (11th Cir. 2002) (“Defendants
who are not successful with their qualified immunity defense before trial can re-
assert it at the end of the plaintiff's case in a Rule 50(a) motion”). In the prior’
Ninth Circuit decision in this case, the Ninth Circuit emphasized twice that it
was deciding qualified immunity based on the evidence before it. Entler, 872
F.3d 1031, 1043 (9th Cir. 2017) (“Taking the complaint as true in the face of a
12(c) motion to dismiss on the pleadings ...we cannot conclude that a reasonable
official would not have understood that disciplining Entler for threatening to
file a civil suit was constitutionally impermissible.”) (emphasis added); Entler,
872 F.3d at 1043 (Therefore, on the papers before us, Appellees are not
entitled to qualified immunity for Entler’s threats to initiate civil litigation.)
(emphasis added). As such, the issue of qualified immunity remains an issue
that needs to be resolved on the trial record.

The Ninth Circuit determined that it was clearly established that an

inmate cannot be punished merely for making a threat to file a lawsuit or a

DEFENDANTS’ MOTION FOR JUDGMENT 16 ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116
NO, CV-12-5141-TOR O60) S86-144S

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5064 Page 17 of 18

Oo CSO ss DH

10
1]
12
13
14
15
16
17
18
19
20
21
22

 

grievance. Defendants do not quibble with that legal principle.? However, that
legal principle does not necessarily resolve qualified immunity. Assuming the |
correctness of that legal principle, such a principle would not make it beyond
debate that Defendants’ actions in this case were unconstitutional. Defendants.
were not punishing Entler because he merely made a polite statement that he -
was going to sue staff as part of a legitimate attempt to resolve a legitimate |
issue. Rather, Entler was punished because he repeatedly flooded Department
staff with kites about trivial, frivolous matters making outrageous demands,
such as firing a staff member, and flooding multiple staff with the same issue
while also pursuing a formal grievance over the same issue. And Entler was
punished for this conduct only after he was told that he would be punished if he
did not change his behavior. Under this set of circumstances, it is not clear
beyond debate that all but the plainly incompetent correctional officer would
understand that such punishment is unconstitutional. Thus, all Defendants are
entitled to qualified immunity on this record and the claims against them should

be dismissed.

 

3 In fact, Defendants have never suggested that merely threatening a
lawsuit is a basis for punishment. Nor did this Court’s prior decision on the

motion for judgment on the pleadings rest on that premise.

DEFENDANTS’ MOTION FOR JUDGMENT 17 ATTORNEY GENERAL OF WASHINGTON

Corrections Division

AS A MATTER OF LAW PO Box 40116

ia, WA 98504-
NO. CV-12-5141-TOR oto) 586.1445 pie

 

 
Case 2:12-cv-05141-TOR ECF No. 234 _ filed 09/24/19 PagelD.5065 Page 18 of 18

wn & WwW bo

aN

10
11

12

13
14
15
16
17
18
19
20
21
22

 

III. CONCLUSION

Defendants respectfully request that the Court grant their motion for

judgiment as a matter of law and dismiss Entler’s claims against them.

RESPECTFULLY SUBMITTED this 24th day of September, 2019.

ROBERT W. FERGUSON
Attorney General

s/ Timothy J. Feulner

Timothy J. Feulner, WSBA #45396
Assistant Attorney General

TimF 1 @atg.wa.gov

 

DEFENDANTS’ MOTION FOR JUDGMENT 18 ATTORNEY GENERAL OF WASHINGTON

AS A MATTER OF LAW
NO. CV-12-5141-TOR

Corrections Division
PO Box 40116
Olympia, WA 98504-0116
(360) 586-1445

 
